              Case 1:20-cv-04651-SDG Document 52 Filed 11/19/20 Page 1 of 2




                                   1:20-cv-04651-SDG
                                Wood v. Raffensperger et al
                               Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Open Court on 11/19/2020.


    TIME COURT COMMENCED: 3:05 P.M.
    TIME COURT CONCLUDED: 6:05 P.M.                COURT REPORTER: Alicia Bagley
    TIME IN COURT: 3:00                            DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)          Amanda Callais representing DCCC
PRESENT:             Amanda Callais representing DSCC
                     Amanda Callais representing Democratic Party of Georgia, Inc.
                     Jon Greenbaum representing Georgia Coalition for the Peoples' Agenda,
                     Inc.
                     Jon Greenbaum representing Georgia State Conference of the NAACP
                     Jon Greenbaum representing Helen Butler
                     Jon Greenbaum representing James Woodall
                     Jon Greenbaum representing Melvin Ivey
                     Kevin Hamilton representing DCCC
                     Kevin Hamilton representing DSCC
                     Kevin Hamilton representing Democratic Party of Georgia, Inc.
                     Julie Houk representing Georgia Coalition for the Peoples' Agenda, Inc.
                     Julie Houk representing Georgia State Conference of the NAACP
                     Julie Houk representing Helen Butler
                     Julie Houk representing James Woodall
                     Charlene McGowan representing Anh Le
                     Charlene McGowan representing Brad Raffensperger
                     Charlene McGowan representing David J. Worley
                     Charlene McGowan representing Matthew Mashburn
                     Charlene McGowan representing Rebecca N. Sullivan
                     John Powers representing Georgia Coalition for the Peoples' Agenda, Inc.
                     John Powers representing Georgia State Conference of the NAACP
                     John Powers representing Helen Butler
                     John Powers representing James Woodall
                     John Powers representing Melvin Ivey
           Case 1:20-cv-04651-SDG Document 52 Filed 11/19/20 Page 2 of 2

                  Bryan Sells representing Georgia Coalition for the Peoples' Agenda, Inc.
                  Bryan Sells representing Georgia State Conference of the NAACP
                  Bryan Sells representing Helen Butler
                  Bryan Sells representing James Woodall
                  Bryan Sells representing Melvin Ivey
                  Ray Smith representing L. Lin Wood
                  Adam Sparks representing DCCC
                  Adam Sparks representing DSCC
                  Adam Sparks representing Democratic Party of Georgia, Inc.
                  Russell Willard representing Anh Le
                  Russell Willard representing Brad Raffensperger
                  Russell Willard representing David J. Worley
                  Russell Willard representing Matthew Mashburn
                  Russell Willard representing Rebecca N. Sullivan
PROCEEDING
                  Motion Hearing (PI or TRO Hearing-Evidentiary);
CATEGORY:
MOTIONS RULED     [6] Motion for TRO DENIED
ON:               [7] Motion for TRO DENIED
                  [8] Motion to Intervene GRANTED

MINUTE TEXT:      Hearing held on Plaintiff's Emergency Motion for Temporary Restraining
                  Order [ECF 6]. The Court GRANTED Intervenor Defendants Democratic
                  Party of Georgia, Inc., DSCC, and DCCC's Motion to Intervene as
                  Defendants [ECF 8]. The Court DENIED Plaintiff's Motion for Temporary
                  Restraining Order. A written order will follow.
HEARING STATUS:   Hearing Concluded
